UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 16-6165


CHAZTANIOUS BLACKBURN,

                         Petitioner – Appellant,

          v.

TIMOTHY      MCKOY,    Superintendent,   Franklin      Correctional
Center,

                         Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:15-cv-00082-FDW)


Submitted:    April 21, 2016                 Decided:     April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chaztanious Blackburn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chaztanious Blackburn seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

We   dismiss    the    appeal   for    lack      of        jurisdiction      because     the

notice of appeal was not timely filed.

      Parties    are     accorded     30       days    after        the   entry     of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                              “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

August 4, 2015.         The notice of appeal was filed on January 5,

2016. *    Because Blackburn failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period,    we   deny    leave   to    proceed         in    forma    pauperis,      deny    a

certificate     of     appealability,      and        dismiss       the   appeal.          We

dispense    with       oral   argument     because           the     facts    and    legal



      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3